 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SANTOS RENE FLORES,                                No. 2: 18-cv-2770 KJM KJN P
11                       Plaintiff,
12            v.                                         ORDER
13    CDCR, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On November 8, 2018, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

22   the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed November 8, 2018, are adopted in full;
 3          2. Defendant CDCR is dismissed; and
 4          3. This matter is referred back to the assigned magistrate judge for all further pretrial
 5   proceedings.
 6   DATED: July 12, 2019.
 7

 8
                                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
